UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-34204 SeaBright Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 56-2393241 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1501 4th Avenue, Suite 2600 Seattle, WA 98101 (Address of principal executive offices, including zip code) (206) 269-8500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [X]Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Shares outstanding as of May 5, 2011 Common Stock, $0.01 Par Value SeaBright Holdings, Inc. Index to Form 10-Q Page Part I. Financial Information Item 1. Financial Statements (unaudited) 2 Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 Part II. Other Information Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 21 Signatures 22 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) (in thousands, except share and per share amounts) ASSETS Fixed income securities available for sale, at fair value (amortized cost $661,385 in 2011 and $665,761 in 2010) $ $ Cash and cash equivalents Premiums receivable, net Deferred premiums, net Reinsurance recoverables Federal income tax recoverable Deferred income taxes, net Deferred policy acquisition costs, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Unpaid loss and loss adjustment expense $ $ Unearned premiums Reinsurance funds withheld and balances payable Premiums payable Accrued expenses and other liabilities Surplus notes Total liabilities Contingencies (Note 7) Stockholders’ equity: Series A preferred stock, $0.01 par value; 750,000 shares authorized; no shares issued and outstanding − − Undesignated preferred stock, $0.01 par value; 10,000,000 shares authorized; no shares issued and outstanding – – Common stock, $0.01 par value; 75,000,000 shares authorized; issued and outstanding – 22,289,344 shares atMarch 31, 2011 and 22,025,450shares at December 31, 2010 Paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. -2- Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (in thousands, except share and earnings per share information) Revenue: Premiums earned $ $ Claims service income Other service income 90 33 Net investment income Net realized gains Other income Losses and expenses: Loss and loss adjustment expenses Underwriting, acquisition and insurance expenses Interest expense Other expenses Income before taxes 20 Income tax expense (benefit) ) Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Dividends declared per share $ $ Weighted average basic shares outstanding Weighted average diluted shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. -3- Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Amortization of deferred policy acquisition costs Policy acquisition costs deferred ) ) Depreciation and amortization Compensation cost on restricted shares of common stock Compensation cost on stock options Net realized gain on investments ) ) Deferred income tax (benefit) expense ) Changes in certain assets and liabilities: Unpaid loss and loss adjustment expense Income taxes payable Reinsurance recoverables, net of reinsurance withheld ) ) Unearned premiums, net of deferred premiums and premiums receivable ) Other assets and other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) ) Sales of investments Maturities and redemption of investments Purchases of property and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Proceeds from grant of restricted shares of common stock – 3 Stockholder dividends paid ) – Surrender of stock in connection with restricted stock vesting ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Interest paid on surplus notes $ $ Accrued expenses for purchases of investments – Receivable from sale of investments – ) Federal income taxes recovered ) – See accompanying notes to unaudited condensed consolidated financial statements. -4- Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of SeaBright Holdings, Inc. (“SeaBright”) and its wholly owned subsidiaries, SeaBright Insurance Company (“SBIC”), PointSure Insurance Services, Inc. (“PointSure”), and Paladin Managed Care Services (“PMCS”) (collectively, the“Company,” “we” or “us”). All significant intercompany transactions among these affiliated entities have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and pursuant to the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. The condensed consolidated balance sheet at December 31, 2010 has been derived from the audited financial statements at that date but does not include all of the information and notes required by GAAP for complete financial statements. These unaudited condensed consolidated financial statements and notes should be read in conjunction with the audited financial statements and accompanying notes as of and for the year ended December 31, 2010 included in the Company’s Annual Report on Form 10-K, which was filed with the U.S. Securities and Exchange Commission (the “SEC”) on March 14, 2011. In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (including normal recurring adjustments) necessary to state fairly the financial information set forth therein. Results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results expected for the full fiscal year or for any future period. Certain reclassifications have been made to the prior year’s financial statements to conform to classifications used in the current year. 2. Summary of Significant Accounting Policies a.Use of Estimates The preparation of the consolidated financial statements in conformity with GAAP requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The Company has used significant estimates in determining unpaid loss and loss adjustment expenses, including losses that have occurred but were not reported to us by the financial reporting date; the amount and recoverability of reinsurance recoverable balances; goodwill and other intangibles; retrospective premiums; earned but unbilled premiums; deferred policy acquisition costs; income taxes; and the valuation and other-than-temporary impairments of investment securities. b.Earnings Per Share The following table provides the reconciliation of basic and diluted weighted average shares outstanding used in calculating earnings per share for the three month periods ended March 31, 2011 and 2010: Three Months Ended March 31, (in thousands) Basic weighted average shares outstanding Weighted average shares issuable upon exercise of outstanding stock options and vesting of nonvested restricted stock Diluted weighted average shares outstanding -5- Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) c.Dividends On March 8, 2011, the Company’s Board of Directors declared a quarterly dividend of $0.05 per common share. The dividend was paid on April 15, 2011 to stockholders of record on April 1, 2011. Any future determination to pay cash dividends on the Company’s common stock will be at the discretion of its Board of Directors and will be dependent on the Company’s earnings; financial condition; operating results; capital requirements; any contractual, regulatory or other restrictions on the payment of dividends by the Company’s subsidiaries; and other factors that the Company’s Board of Directors deems relevant. d.Comprehensive Income (loss) The following table summarizes the Company’s comprehensive income (loss) for the three month periods ended March 31, 2011 and 2010: Three Months Ended March 31, (in thousands) Net income $ $ Reclassification adjustment for net realized gains recorded into income ) ) Tax expense related to reclassification adjustment for gains Change in net unrealized gains on investment securities available for sale ) Tax benefit (expense) related to change in net unrealized gains ) Total comprehensive income (loss) $ ) $ e.Other Significant Accounting Policies For a more complete discussion of the Company’s significant accounting policies, please see Note 2 to the Company’s consolidated financial statements as of and for the year ended December 31, 2010 in Part II, Item 8 of the Company’s 2010 Annual Report on Form 10-K filed with the SEC on March 14, 2011. 3. Investments The consolidated cost or amortized cost, gross unrealized gains and losses, and estimated fair value of investment securities available for sale at March 31, 2011 and December 31, 2010 were as follows: Cost or Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (in thousands) March 31, 2011: U.S. Treasury securities $ $ $ ) $ Government sponsored agency securities ) Corporate securities ) Tax-exempt municipal securities ) Mortgage pass-through securities ) Collateralized mortgage obligations ) Asset-backed securities ) Total investment securities available for sale $ $ $ ) $ December 31, 2010: U.S. Treasury securities $ $ $ ) $ Government sponsored agency securities ) Corporate securities ) Tax-exempt municipal securities ) Mortgage pass-through securities ) Collateralized mortgage obligations ) Asset-backed securities ) Total investment securities available for sale $ $ $ ) $ -6- Index SEABRIGHT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) The Company regularly reviews its investment portfolio to evaluate the necessity of recording impairment losses for other-than-temporary declines in the fair value of its investments. A number of criteria are considered during this process including, but not limited to:the current fair value as compared to amortized cost or cost, as appropriate, of the security; the length of time the security’s fair value has been below amortized cost or cost; the likelihood that the Company will be required to sell the security before recovery of its cost basis; objective information supporting recovery in a reasonable period of time; specific credit issues related to the issuer; and current economic conditions.The Company has the ability and intent to hold impaired investments to maturity or for a period of time sufficient for recovery of their carrying amount. For the three months ended March 31, 2011, the Company recognized no other-than-temporary impairment losses related to investments in debt securities. The following table presents information about investment securities with unrealized losses at March 31, 2011: Less Than 12 Months 12 Months or More Total Investment Category Aggregate Fair Value Aggregate Unrealized Loss Aggregate Fair Value Aggregate Unrealized Loss Aggregate Fair Value Aggregate Unrealized Loss (in thousands) U.S. Treasury securities $ $ ) $
